         Case 1:20-cv-00513-BLW Document 5 Filed 12/31/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO


  CHERIE R. DILLON,
                                                Case No. 1:20-cv-00513-BLW

         Petitioner,                            MEMORANDUM DECISION
                                                AND ORDER
          v.

  UNITED STATES OF AMERICA,

         Defendant.



                                  INTRODUCTION
      Before the Court is Cherie R. Dillon’s “Petition for Writ of Habeas Corpus”

(Dkt. 1). Dillon challenges the Bureau of Prisons’ failure to calculate her good-

time credit under the First Step Act. For the reasons explained below, the Court

will dismiss this petition for lack of jurisdiction.

                                      ANALYSIS

      In challenging the Bureau of Prisons’ execution of her sentence, Ms.

Dillon’s relies on 28 U.S.C. § 2241. A petition under this section must be filed in

the judicial district with jurisdiction over the inmate’s current custodian. See

Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004); see also 28 U.S.C. §§ 2242,

2243. Because Ms. Dillon is incarcerated at FCI Aliceville, in Alabama, this Court



MEMORANDUM DECISION AND ORDER - 1
         Case 1:20-cv-00513-BLW Document 5 Filed 12/31/20 Page 2 of 2




lacks jurisdiction over her § 2241 petition and therefore must dismiss it. Ms. Dillon

may refile her petition in the appropriate district court.

                                       ORDER

      IT IS ORDERED that Plaintiff’s Petition for Writ of Habeas Corpus is

DISMISSED.



                                               DATED: December 31, 2020


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 2
